Citation Nr: 1030141	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  08-24 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss 
disability.

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1963 to August 
1963.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In May 2010, the Veteran presented sworn testimony during a 
personal hearing in San Antonio, Texas, which was chaired by the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing has been associated with the Veteran's VA claims folder.  
Additionally, evidence has been associated with the Veteran's 
claims folder which was not accompanied by a waiver of local 
consideration.  See 38 C.F.R.      §§ 19.9, 20.1304(c) (2009).  
In any event, on remand, the Agency of Original Jurisdiction 
(AOJ) will have an opportunity to review this newly submitted 
evidence before readujdicating the claims.  

The issue of entitlement to service connection for 
mandibular condylar displacement has been raised by the 
Veteran's representative in a February 2010 statement, but 
has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.




REMAND

The Veteran has stated that in 1979, while activated in military 
service, he sustained an injury to his back when riding inside an 
Armored Personnel Carrier (APC) during a drill exercise.  
Specifically, the Veteran reported that the APC tipped over after 
hitting an embankment and rolled down a hill, which caused 
equipment inside the APC to fall onto the Veteran.  See the May 
2010 Board hearing transcript, pages 3 and 7.  The Veteran 
further reported that he was taken to the Darnall Hospital at 
Fort Hood in Texas.  Id.  

The Board notes that a Form DA 2173 dated in August 1984 
documents the Veteran's report of a back injury while inside an 
APC.  He stated that he received an injury to his back when the 
APC hit the side of an embankment and rolled over with the 
Veteran inside of it.  Further, he stated that he was examined at 
Darnall Hospital, and an X-ray report revealed no fracture of the 
neck or shoulder.  He was given pain medication, and if further 
problems arose, to seek treatment at the trooper medical clinic.  

Additionally, the Veteran indicated that 1989, while training at 
Fort Sam Houston in Texas, he was riding in the back of a five-
ton trailer and injured his back when the driver went over a pot 
hole.  See the May 2010 Board hearing transcript, page 7.  
According to the Veteran, he underwent physical therapy at the 
Fort Sam Houston base hospital following the accident.  Id. at 
page 9.  

The Veteran's claims file is negative for any treatment records 
from Darnall Hospital at Fort Hood, or the Fort Sam Houston base 
hospital.  Accordingly, on Remand, the RO should contact the 
National Personnel Records Center (NPRC) or other appropriate 
records custodian to locate all treatment records from the 
Darnall Hospital and Fort Sam Houston base hospital in Texas 
following the current procedures prescribed in 38 C.F.R. § 
3.159(c) as regards requests for records from Federal facilities.  
The RO should then associate copies of these records, if any, 
with the Veteran's claims file.

Inasmuch as the Veteran has asserted that he has sustained back 
injuries during periods of training while serving in the Texas 
Army National Guard, the RO should verify the dates of the 
Veteran's period of active duty for training (ACDUTRA) and 
inactive duty for training (INACDUTRA) and request copies of any 
pertinent service treatment during these periods of service.    

With respect to the Veteran's bilateral hearing loss disability 
claim, the Veteran stated that he served as a mortar man while 
activated in military service for 22 years following his 
discharge from service in August 1963 where he was exposed to 
significant acoustic trauma.  See the May 2010 Board hearing 
transcript, pgs. 13-14.  

As noted above, the evidence of record suggests that the Veteran 
injuried his back during a period of training with the Texas 
National Guard and was exposed to load noise as a mortarman 
during service.  None of the medical records currently associated 
with the Veteran's VA claims file offer an opinion as to a 
possible causal relationship between the Veteran's claimed 
disabilities and his claimed in-service injuries.  Accordingly, 
the Veteran should be afforded VA examinations addressing the 
nature of the Veteran's back disability and claimed bilateral 
hearing loss disability and whether such are related to his 
active military service or a period of ACDUTRA or INACDUTRA.  See 
Charles v. Principi, 16 Vet. App.  370 (2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. 
§ 3.159(c)(4) (2009) [a medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient medical evidence to decide the claim]. 

Accordingly, the case is REMANDED for the following action:

1.	The RO should verify all periods of the 
Veteran's ACDUTRA and INADUTRA and obtain 
service treatment records covering such 
periods of service.  

2.	The RO must contact the Veteran and afford 
him the opportunity to identify or submit 
any additional pertinent evidence in 
support of his claims.  Based on his 
response, the RO must attempt to procure 
copies of all records which have not 
previously been obtained from identified 
treatment sources.  

Regardless of whether or not the Veteran 
responds, the RO should request any 
records from the Darnall Hospital at Fort 
Hood from 1979 and August 1984 thereafter 
as well as the Fort Sam Houston base 
hospital from 1989 thereafter.  All 
attempts to secure this evidence must be 
documented in the claims folder by the RO.

If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the 
Veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken by 
the RO with respect to the claim.  The 
Veteran must then be given an opportunity 
to respond.

3.	Thereafter, the Veteran should also be 
afforded a VA examination to determine the 
etiology of any current back disability.  
The examiner should indicate in his/her 
report that the claims file was reviewed.  
Any and all studies, tests and evaluations 
deemed necessary by the examiner should be 
performed.  A rationale for all opinions 
expressed should be provided.  A report 
should be prepared and associated with the 
Veteran's VA claims folder.  

The examiner should be asked to identify 
any currently manifested back disability.  
For each disability identified, the 
examiner should proffer an opinion as to 
whether it is at least as likely as not 
(50 percent or greater) that the back 
disability is etiologically related to his 
active service, a period of ACDUTRA, or a 
period of INACDUTRA.  

In providing the requested opinion, the 
examiner should be advised that the term 
"at least as likely as not" does not mean 
within the realm of medical possibility, 
but rather that the medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of a certain conclusion as 
it is to find against it.

4.	Thereafter, the Veteran should also be 
afforded a VA examination to determine the 
etiology of any current hearing loss 
disability.  The examiner should indicate 
in his/her report that the claims file was 
reviewed.  Any and all studies, tests and 
evaluations deemed necessary by the 
examiner should be performed.  A rationale 
for all opinions expressed should be 
provided.  A report should be prepared and 
associated with the Veteran's VA claims 
folder.  

The examiner should proffer an opinion as 
to whether it is at least as likely as not 
(50 percent or greater) that the 
Veteran's current hearing loss is 
etiologically related to his active 
service (to include in-service exposure to 
mortar fire), a period of ACDUTRA, or a 
period of INACDUTRA.  

In providing the requested opinion, the 
examiner should be advised that the term 
"at least as likely as not" does not mean 
within the realm of medical possibility, 
but rather that the medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of a certain conclusion as 
it is to find against it.
   
5.	When the development requested has been 
completed,             the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefits 
sought are not granted, the Veteran and 
his representative should be furnished a 
supplemental statement of the case (SSOC) 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



